Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on April 29, 2022, in which claims 1-2 and 13-14 are amended. Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-20 under 35 U.S.C. 103 based on amendment have been considered and are persuasive. The argument is moot in view of a new ground of rejection set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US20120084241A1) and in view of Lee (US20180349762A1). 

	Regarding claim 1, Friedman teaches A synapse system to realize a spike timing dependent plasticity (STDP) operation, ([¶0004] "The essence of our individual experiences is stored in the conductance of the synapses. The synaptic conductance can change with time as a function of the relative spike times of pre-synaptic and post-synaptic neurons, as per spike-timing dependent plasticity (STDP)")
	the synapse system comprising: a resistance-switching element having a resistance value, arranged between two neurons; ([¶0034] "The system 10 further comprises synapse devices 22 including variable state resistors 23 at the cross-point junctions of the cross-bar array 12, wherein the synapse devices 22 are connected to axon paths 24, dendrite paths 26 and membrane paths 27, such that the axon paths 24 and membrane paths 27 are orthogonal to the dendrites 26" See FIG. 1.  Synapse containing transistor and resistance switching element is placed between neurons along connecting axon and membrane paths)
	a first transistor, connected between the resistance-switching element and one of the neurons; ([¶0006] ' Each synaptic device includes a variable state resistor and a transistor device with a gate terminal, a source terminal and a drain terminal, wherein the drain terminal is connected in series with a first terminal of the variable state resistor" See FIG. 1.  Synapse containing transistor and resistance switching element is placed between neurons along connecting axon and membrane paths).
	and the resistance value of the resistance-switching element is changed based on a time difference between the first input signal and the second input signal ([¶0048] "in response to spiking signals from the firing neurons in the cross-bar array 12, causes the corresponding resistors 23 in synapses 22 at the cross-bar array junctions thereof, to change value based on the spiking timing action of the firing neurons.").
	However, Friedman does not explicitly teach and a second transistor and a third transistor, arranged between the two neurons 
	wherein a first drain/source terminal of the second transistor and a gate of the second transistor are connected to one of the two neurons
	a first drain/source terminal of the third transistor and a gate of the third transistor are connected to the other one of the two neurons
	a second drain/source terminal of the second transistor and a second drain/source terminal of the third transistor are connected together to a gate of the first transistor 
	wherein a first input signal is transmitted from one of the neurons to the other neuron through the second transistor and the third transistor, and a second input signal is transmitted from one of the neurons to the other neuron through the first transistor.

Lee, in the same field of endeavor, teaches a second transistor and a third transistor, arranged between the two neurons, (All transistors in FIG. 3b are arranged between the two input neurons 10a and 10b.)
	wherein a first drain/source terminal of the second transistor and a gate of the second transistor are connected to one of the two neurons, . (T1b source and gate are both connected to input neuron 10b in FIG. 3B.)
	a first drain/source terminal of the third transistor and a gate of the third transistor are connected to the other one of the two neurons, (T2a drain and gate are both connected to input neuron 10a in FIG. 3B.)
	a second drain/source terminal of the second transistor and a second drain/source terminal of the third transistor are connected together to a gate of the first transistor, (G1a is connected to both drains and sources of T1b and T2a in FIG. 3b)
	wherein a first input signal is transmitted from one of the neurons to the other neuron through the second transistor and the third transistor, and a second input signal is transmitted from one of the neurons to the other neuron through the first transistor, ([¶0060] "The first input neurons 10 a may provide a first reference voltage to the drain electrodes D1 a to Dna of the first transistors T1 a to Tna of synapse 30 c." [¶0061] "The second input neurons 10 b may provide a second reference voltage to the source electrodes S1 b to Snb of the second transistors T1 b to Tnb of the synapse 30 c" Other neuron interpreted as synonymous with output neuron 20.). 

	Friedman and Lee are both directed towards a spiking neuromorphic circuit.  Therefore, Friedman and Lee are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Friedman and Lee by using the spike timing dependent method in Friedman with the parallel neuron circuit in Lee. Lee teaches as a motivation for combination ([¶0084] “the synapse arrays of a neuromorphic device including ferroelectric field effect transistors can have a higher degree of integration, a lower power consumption, and multiple resistance levels.”).  

	Regarding claim 2, the combination of Friedman, and Lee teaches The synapse system to realize the STDP operation as claimed in claim 1, wherein each of two neurons comprises a pre-synaptic portion and a post-synaptic portion, the first input signal is generated by the pre-synaptic portion, and the second input signal is generated by the post-synaptic portion. (Friedman [¶0004] "The STDP rule increases the conductance of a synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires")
	the first drain/source terminal of the second transistor and the gate of the second transistor are directly connected to the one of the two neurons (Lee The gate of T1b and the source are both connected directly to input neuron 10b in FIG. 3B.).
	the first drain/source terminal of the third transistor and the gate of the third transistor are directly connected to the other of the two neurons. (Lee The gate of T2a and the drain are both connected directly to input neuron 10a in FIG. 3B.). 

	Regarding claim 3, the combination of Friedman, and Lee teaches The synapse system to realize the STDP operation as claimed in claim 2, wherein: the first transistor is connected between the post-synaptic portions of the two neurons;  and the second transistor and the third transistor are connected between the pre-synaptic portions of the two neurons. (Friedman [¶0053] "the neuron 101 functions as a spiking neuron, wherein the neurons 102, 103 and 104 function as pre-synaptic neurons in relation to the neuron 101, and the neurons 105, 106 and 107 function as post-synaptic neurons in relation to the neuron 101." All transistors and synaptic paths are between pre-neurons 102,103,104 and post-neurons 105,106,107.  Pre and post neurons are all connected in series and from the diagram it is taught that the system from 102 to 105 is self-contained as is the system from 102 to 106, 107, etc.). 

	Regarding claim 13, claim 13 is directed towards the method which is performed by the system of claim 1.  Therefore, the rejection applied to claim 1 also applies to claim 13.

	Claims 4-6, 8-9, 11, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Friedman, and Lee and in further view of Cruz-Albrecht (US8959040B1).

	Regarding claim 4, the combination of Friedman and Lee teaches The synapse system to realize the STDP operation as claimed in claim 2, wherein: the first input signal comprises a first rectangle waveform (Friedman [¶0038] "The post-synaptic neurons respond by sending rectangular pulses" See also FIG. 15).
	and a first triangle waveform which is linearly decreasing; and (Friedman [¶0038] "and the pre-synaptic neurons respond by sending triangular pulses" See also FIG. 15).
	While Friedman explicitly teaches a first and second waveform and a first and second rectangle waveform, Friedman does not explicitly teach the second input signal comprises a second [rectangle] waveform and a second exponential waveform which is decaying with an opposite polarity.  

Cruz-Albrecht, in the same field of endeavor, teaches the second input signal comprises a second [rectangle] waveform and a second exponential waveform ([Col. 6 l. 39-49] "The second leaky integrator 120 is configured to receive the second spike signal. The second leaky integrator 120 is further configured to convert the second spike signal into a decaying exponential signal at an output of the second leaky integrator 120" See also FIG. 2)
	which is decaying with an opposite polarity. ([Col. 14 l. 57-67] "an overall signal gain of a first signal path used in the method 300 of providing STDP processing has a polarity (e.g., positive) that is opposite that of a polarity (e.g., negative) of an overall signal gain of a second signal path used in the method 300 of providing STDP processing. "). 

	Friedman, Lee, and Cruz-Albrecht are all directed towards a spiking neuromorphic circuit.  The disclosure of Cruz-Albrecht aims to overcome similar technical challenges addressed by Lee ([Col. 1 l. 38-50] “the challenge remains to develop practical implementations of neuromorphic circuits and more particularly, low-power integrated circuit implementations thereof, that can be applied to real-time control and processing systems.”).  Therefore, Friedman, Lee, and Cruz-Albrecht are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Friedman and Lee with the teachings of Cruz-Albrecht by converting the second signal into an exponential waveform which decreased with opposite polarity.  It would be obvious to one of ordinary skill in the art that since square and triangle waveforms alone would offer limited control over STDP, use of reverse polarity exponential waveforms would have been desirable to add more thorough control in the STDP system.

	Regarding claim 5, the combination of Friedman, Lee, and Cruz-Albrecht  teaches The synapse system to realize the STDP operation as claimed in claim 4, wherein: after the first input signal is transmitted, the second input signal is transmitted to perform a potentiation status of the STDP operation; and (Friedman [¶0033] “a STDP learning rule programs a synapse by increasing the conductance of the synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires, and decreases the conductance of a synapse if the order of two firings is reversed.")
	the second rectangle waveform overlaps with the first triangle waveform. (Friedman [¶0078] " At a S2 phase there is signal overlap marked by ellipses 264 and 265 representing signal overlap at N1 dendrite and N2 membrane, respectively"). 

	Regarding claim 6, the combination of Friedman, Lee, and Cruz-Albrecht  teaches The synapse system to realize the STDP operation as claimed in claim 5, wherein: the decrease of the resistance value of the resistance-switching element diminishes with increasing time difference between the second rectangle waveform and the first triangle waveform. (Friedman [¶0049] and FIG. 1, “One implementation comprises changing the state of a resistor 23 by increasing or decreasing conductance of the resistor 23 as a function of time since a last spiking of an electronic neuron firing a spiking signal"). 

	Regarding claim 8, the combination of Friedman, Lee, and Cruz-Albrecht  teaches The synapse system to realize the STDP operation as claimed in claim 4, wherein: before the first input signal is transmitted, the second input signal is transmitted to perform a depression status of the STDP operation; and (Friedman [¶0033] "a STDP learning rule programs a synapse by increasing the conductance of the synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires" Increasing the conductance interpreted as synonymous with performing a depression status.)
	the second rectangle waveform directly follows the first triangle waveform. (Friedman [¶0049] and FIG. 1, “One implementation comprises changing the state of a resistor 23 by increasing or decreasing conductance of the resistor 23 as a function of time since a last spiking of an electronic neuron firing a spiking signal" [¶0078] "wherein action of the signals from different neurons appropriately captures spiking order, and changes the resistances in the synapses between the neurons" FIG. 8 S1 and S2 d demonstrate a rectangle waveform directly following the first triangle waveform). 

	Regarding claim 9, the combination of Friedman, Lee, and Cruz-Albrecht  teaches The synapse system to realize the STDP operation as claimed in claim 8, wherein: the increase of the resistance value of the resistance-switching element diminishes with increasing time difference between the second rectangle waveform and the first triangle waveform. (Friedman [¶0049] “One implementation comprises changing the state of a resistor 23 by increasing or decreasing conductance of the resistor 23 as a function of time since a last spiking of an electronic neuron firing a spiking signal.  Any variety of waveform should be simply interpreted as a signal"). See also FIG. 1). 

	Regarding claim 11, the combination of Friedman, Lee, and Cruz-Albrecht  teaches The synapse system to realize the STDP operation as claimed in claim 4, wherein: the second input signal further comprises a second inverse rectangle waveform with an opposite polarity, (Friedman An inverse rectangle waveform with opposite polarity is the standard rectangle waveform taught by Friedman)
	and the second inverse rectangle waveform directly follows the first rectangle waveform. (Friedman [¶0033] “a STDP learning rule programs a synapse by increasing the conductance of the synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires, and decreases the conductance of a synapse if the order of two firings is reversed."). 
	Regarding claim 17, the combination of Friedman, Lee, and Cruz-Albrecht  teaches The synapse method of realizing the STDP operation as claimed in claim 14, comprising: transmitting the second input signal before the first input signal is transmitted; (Friedman [¶0033] “a STDP learning rule programs a synapse by increasing the conductance of the synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires")
	and overlapping the second rectangle waveform with the first triangle waveform to perform a depression status of the STDP operation. (Friedman [¶0033] "a STDP learning rule programs a synapse by increasing the conductance of the synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires" Increasing the conductance interpreted as synonymous with performing a depression status.). 

	Regarding claim 14-15 and 19.  Claims 14-15 and 19 are directed towards the method performed by the systems of claims 4-5 and 11, respectively.  Therefore, the rejections applied to claims 4-5 and 11 also apply to claims 14-15 and 19.  

	Claim 7, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Lee, and Cruz-Albrecht  and in further view of Eleftheriou (US 2017/0270404).

	Regarding claim 7, the combination of Friedman and Lee teaches The synapse system to realize the STDP operation as claimed in claim 5.
	However, the combination of Friedman and Lee does not explicitly teach wherein: the decrease of the resistance value of the resistance-switching element grows with increasing amplitude of the first triangle waveform.  

Eleftheriou, in the same field of endeavor, teaches the decrease of the resistance value of the resistance-switching element grows with increasing amplitude of the first triangle waveform. ([¶0031] “It suffices to appreciate that neuron input signals may vary in form, and their effect on programming of cell resistance may vary accordingly.").  

	Friedman, Lee, Cruz-Albrecht, and Eleftheriou are all directed towards a spiking neuromorphic circuit.  Therefore, Friedman, Lee, Cruz-Albrecht, and Eleftheriou are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Friedman, Lee, and Cruz-Albrecht with the teachings of Eleftheriou by alternating signal amplitude in a neuromimetic device in order to vary the amount of change in a variable state resistor as disclosed in the claimed invention.  Since it is desirable to have multiple methods of programming a variable state resistor in neuromimetic devices it would have been desirable to use amplitude in addition to time delay for this purpose.  Eleftheriou describes as a potential motivation for combination ([¶0039] “This allows read and write phases to be temporally separated, with a time interval between them. Separating the phases in this way may be advantageous depending on cell operating characteristics, particularly for high-speed operation”).   

	Regarding claim 10, the combination of Friedman, Lee, and Cruz-Albrecht teaches The synapse system to realize the STDP operation as claimed in claim 8.
	However, the combination of Friedman, Lee, and Cruz-Albrecht does not explicitly teach, wherein: the increase of the resistance value of the resistance-switching element grows with increasing amplitude of the first rectangle waveform.  

Eleftheriou, in the same field of endeavor, teaches the increase of the resistance value of the resistance-switching element grows with increasing amplitude of the first rectangle waveform. ([¶0031] “It suffices to appreciate that neuron input signals may vary in form, and their effect on programming of cell resistance may vary accordingly."). 

	Friedman, Lee, Cruz-Albrecht, and Eleftheriou are all directed towards a spiking neuromorphic circuit.  Therefore, Friedman, Lee, Cruz-Albrecht, and Eleftheriou are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Friedman, Lee, and Cruz-Albrecht with the teachings of Eleftheriou by alternating signal amplitude in a neuromimetic device in order to vary the amount of change in a variable state resistor as disclosed in the claimed invention.  Since it is desirable to have multiple methods of programming a variable state resistor in neuromimetic devices it would have been desirable to use amplitude in addition to time delay for this purpose.  Eleftheriou describes as a potential motivation for combination ([¶0039] “This allows read and write phases to be temporally separated, with a time interval between them. Separating the phases in this way may be advantageous depending on cell operating characteristics, particularly for high-speed operation”).   

	Regarding claim 16, the combination of  Lee, and Cruz-Albrecht teaches The synapse method of realizing an STDP operation as claimed in claim 15, wherein: the decrease of the resistance value of the resistance-switching element diminishes with increasing time difference between the second rectangle waveform and the first triangle waveform ([¶0049] and FIG. 1, “One implementation comprises changing the state of a resistor 23 by increasing or decreasing conductance of the resistor 23 as a function of time since a last spiking of an electronic neuron firing a spiking signal").
	However, the combination of  Lee, and Cruz-Albrecht does not explicitly teach and the decrease of the resistance value of the resistance-switching element grows with the amplitude of the first triangle waveform.  

Eleftheriou, in the same field of endeavor, teaches and the decrease of the resistance value of the resistance-switching element grows with the amplitude of the first triangle waveform. ([¶0031] “It suffices to appreciate that neuron input signals may vary in form, and their effect on programming of cell resistance may vary accordingly."). 

		Friedman, Lee, Cruz-Albrecht, and Eleftheriou are all directed towards a spiking neuromorphic circuit.  Therefore, Friedman, Lee, Cruz-Albrecht, and Eleftheriou are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Friedman, Lee, and Cruz-Albrecht with the teachings of Eleftheriou by alternating signal amplitude in a neuromimetic device in order to vary the amount of change in a variable state resistor as disclosed in the claimed invention.  Since it is desirable to have multiple methods of programming a variable state resistor in neuromimetic devices it would have been desirable to use amplitude in addition to time delay for this purpose.  Eleftheriou describes as a potential motivation for combination ([¶0039] “This allows read and write phases to be temporally separated, with a time interval between them. Separating the phases in this way may be advantageous depending on cell operating characteristics, particularly for high-speed operation”).   

	Regarding claim 18, the combination of Friedman, Lee, and Cruz-Albrecht  teaches The synapse method of realizing the STDP operation as claimed in claim 17, wherein: the increase of the resistance value of the resistance-switching element diminishes with increasing time difference between the second rectangle waveform and the first triangle waveform, ([¶0049] and FIG. 1, “One implementation comprises changing the state of a resistor 23 by increasing or decreasing conductance of the resistor 23 as a function of time since a last spiking of an electronic neuron firing a spiking signal").
	However, the combination of Friedman, Lee, and Cruz-Albrecht  does not explicitly teach  and the increase of the resistance value of the resistance-switching element grows with the amplitude of the first [rectangle] waveform.  

Eleftheriou, in the same field of endeavor, teaches  and the increase of the resistance value of the resistance-switching element grows with the amplitude of the first [rectangle] waveform. ([¶0031] “It suffices to appreciate that neuron input signals may vary in form, and their effect on programming of cell resistance may vary accordingly."). 

		Friedman, Lee, Cruz-Albrecht, and Eleftheriou are all directed towards a spiking neuromorphic circuit.  Therefore, Friedman, Lee, Cruz-Albrecht, and Eleftheriou are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Friedman, Lee, and Cruz-Albrecht with the teachings of Eleftheriou by alternating signal amplitude in a neuromimetic device in order to vary the amount of change in a variable state resistor as disclosed in the claimed invention.  Since it is desirable to have multiple methods of programming a variable state resistor in neuromimetic devices it would have been desirable to use amplitude in addition to time delay for this purpose.  Eleftheriou describes as a potential motivation for combination ([¶0039] “This allows read and write phases to be temporally separated, with a time interval between them. Separating the phases in this way may be advantageous depending on cell operating characteristics, particularly for high-speed operation”).  

	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Friedman, Lee, Cruz-Albrecht , and Xiang (US 2017/0338647) and Huu Bui (US 9774261).

	Regarding claim 12, the combination of Friedman, Lee, and Cruz-Albrecht teaches The synapse system to realize the STDP operation as claimed in claim 11.
	the combination of Friedman, Lee, Cruz-Albrecht teaches the first triangle waveform, the first rectangle waveform, the second inverse rectangle waveform, and the second exponential waveform.  While Friedman explicitly teaches that delayed updates may be used advantageously in the neuromorphic system (Friedman ([¶0079] “such delayed updates may be used to implement more complicated forms of learning”), the combination of Friedman, Lee, Cruz-Albrecht does not explicitly teach, the duration between the first [triangle] waveform and the first [rectangle] waveform is greater than the duration between the second [rectangle] waveform and the second [inverse rectangle] waveform; and the duration between the second [exponential] waveform and the second [inverse rectangle] waveform is greater than the duration between the first [triangle] waveform and the first [rectangle] waveform.  

Xiang, in the same field of endeavor, teaches the duration between the first [triangle] waveform and the first [rectangle] waveform is greater than the duration between the second [rectangle] waveform and the second [inverse rectangle] waveform; and ([¶0011] “the first time duration is greater than a second time duration"). 

	Friedman, Lee, Cruz-Albrecht, and Xiang are all directed towards circuits controlled by impulse delays.  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Friedman, Lee, and Cruz-Albrecht with the teachings of Xiang by ensuring that the atime duration between a first and second pulse was greater than a time duration between a third and fourth pulse.  Xiang teaches that the timing between spikes from a signal generator may be used as logic to control a circuit, it would therefore be obvious to one of ordinary skill in the art that the same methods could be applied in a neuromorphic circuit which uses delays between spikes from a signal generator for logic.  It would be obvious to one of ordinary skill in the art that delays may be of different durations, and one would necessarily be of greater duration than the other.  This is reinforced by Xiang who teaches detecting exactly this situation for logic control.   
	The combination of Friedman, Lee, Cruz-Albrecht, and Xiang, however, does not explicitly teach the duration between the second [exponential] waveform and the second [inverse rectangle] waveform is greater than the duration between the first [triangle] waveform and the first [rectangle] waveform.  

Huu Bui, in the same field of endeavor, teaches the duration between the second [exponential] waveform and the second [inverse rectangle] waveform is greater than the duration between the first [triangle] waveform and the first [rectangle] waveform. ([¶0006] “A second controller on the secondary side of the switching power converter encodes information into one or more pulses such that a first duration between the consecutive pulses corresponds to a first logic level and a second duration between the consecutive pulses corresponds to a second logic level, where the second duration is greater than the first duration."). 

	Friedman, Lee, Cruz-Albrecht, Xiang, and Huu Bui are all directed towards circuits controlled by impulse delays.  As each art relates to using signal delays as communication logic in a circuit, they are all seen as analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Friedman, Lee, Cruz-Albrecht, and Xiang, with the teachings of Huu Bui by ensuring that a delay between a third and fourth impulse was longer than the delay between a first and second impulse.  It would be obvious to one of ordinary skill in the art that delays may be of different durations, and one would necessarily be of greater duration than the other.  This is reinforced by Huu Bui who teaches detecting exactly this situation for logic control.   

Regarding claim 20, claim 20 is directed towards the method performed by the system of claim 12.  Therefore, the rejection applied to claim 12 also applies to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ambrogio (“Neuromorphic learning and recognition with one-transistor-one-resistor synapses and bistable metal oxide RRAM”, 2016) is seen as relevant as it is a neuromorphic system using RRAM and shows a parallel connected transistor synapse system similar to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126